Third District Court of Appeal
                               State of Florida

                         Opinion filed June 16, 2021.
       Not final until disposition of timely filed motion for rehearing.
                             ________________

                             No. 3D21-1085
                       Lower Tribunal No. 17-26221
                          ________________


                         Stephan Jay Lawrence,
                               Appellant,

                                     vs.

 Marina Tower of Turnberry Isle Condominium Association, Inc., etc.,
                                et al.,
                             Appellees.


     An Appeal from non-final orders from the Circuit Court for Miami-Dade
County, Valerie R. Manno Schurr, Judge.


     Stephan Jay Lawrence, in proper person.

     Tepps Treco, and William A. Treco (Plantation), for appellee Gibraltor
Realty Holdings, LLC.


Before SCALES, HENDON and MILLER, JJ.

     ON MOTIONS TO DISMISS APPEAL AND FOR SANCTIONS

     PER CURIAM.
        In its motion to dismiss, appellee, third-party purchaser, Gibraltor

Realty Holdings, LLC (“Gibraltor”), asserts that this Court lacks appellate

jurisdiction to review the orders appealed by defendant below, Stephan Jay

Lawrence. Gibraltor also has filed a motion for sanctions against

Lawrence. We grant Gibraltor’s motion to dismiss the appeal and deny its

motion for sanctions.

        Lawrence seeks appellate review of two nonfinal orders: (i) a February

24, 2021 order discharging a lis pendens that Lawrence previously had filed

and recorded (“February 24 Order”); and (ii) an April 7, 2021 order (“April 7

Order”) denying Lawrence’s March 11, 2021 motion seeking, ostensibly

pursuant to Florida Rule of Civil Procedure 1.540(b), to vacate the February

24 Order based on alleged fraud, excusable neglect and other grounds

(“Rule 1.540(b) Motion”).

        Because Lawrence’s May 7, 2021 Notice of Appeal was not filed within

thirty days of the rendition of the February 24 Order1 and Lawrence’s Rule

1.540(b) Motion did not toll rendition of the February 24 Order,2 we lack the

jurisdiction to review the February 24 Order; therefore, we dismiss

Lawrence’s appeal of the February 24 Order.


1
    See Fla. R. App. P. 9.130(b).
2
    See Fla. R. App. P. 9.020(h)(1).

                                       2
      We are also without jurisdiction to review the April 7 Order denying

Lawrence’s Rule 1.540(b) Motion. 3 While, in 2019, the Florida Supreme

Court amended rule 1.540(b) to clarify that motions filed under the rule could

be directed toward “orders,” as well as toward “judgments” and “decrees,”

see In Re: Amendments to the Fla. Rules of Civ. Proc. – 2019 Regular-Cycle

Report, 292 So. 3d 660 (Fla. 2019), our Supreme Court plainly indicated that

the rule is applicable to seek vacatur of orders that are final. Id. at

661. Hence, Lawrence’s Rule 1.540(b) Motion – seeking to vacate the trial

court’s nonfinal February 24 Order – was not authorized. Consequently, we

lack jurisdiction to review the order adjudicating it. Stubbs v. Fed. Nat’l Mortg.

Ass’n, 250 So. 3d 151, 152 (Fla. 2d DCA 2018).

      Finally, we deny Gibraltor’s motion for appellate attorney’s fees, sought

as a sanction against Lawrence. There is no indication from the scant record

before us that Gibraltor complied with the “safe harbor” requisites of section

57.105 of the Florida Statutes. This statute requires that, at least twenty-one

days prior to filing its sanctions motion in this Court, Gibraltor must serve its

sanctions motion on Lawrence, see § 57.105(4), Fla. Stat. (2020), and the


3
  The gravamen of Lawrence’s Rule 1.540(b) Motion was that the February
24 Order must be vacated because Lawrence was not provided with a copy
of the proposed February 24 Order prior to its entry, and because Lawrence
did not receive instructions for attending the February 24, 2021 hearing via
Zoom that resulted in the entry of the February 24 Order.

                                        3
motion must identify, and give Lawrence the opportunity to withdraw, the

challenged paper, claim, defense, contention, allegation or denial that

Lawrence had filed or asserted in this Court. See Reznek v. Chase Home

Fin., LLC, 152 So. 3d 793, 795 (Fla. 3d DCA 2014).

     Appeal dismissed; sanctions motion denied.




                                    4